The Honorable Bill Walters State Senator Post Office Box 280 Greenwood, AR 72936
Dear Senator Walters:
This is in response to your request for an opinion regarding the legality of a city council member's employment, as a regular employee, by the local housing authority.
Please note that I have enclosed a copy of Attorney General Opinion Number 88-269 wherein it was concluded that there appears to be no state law prohibiting one's simultaneous employment as a maintenance man by a housing authority and service as a city council member.
While a councilman's employment in this regard would, as a general matter, appear to be "legal" as a matter of state law, Opinion Number 88-269 points out the potential difficulties that this arrangement may generate as a consequence of a certain contract entered in that instance between the local housing authority and the U.S. Department of Housing and Urban Development. It was noted in our previous Opinion that a conflict might arise under that contract due to the councilman's arguable direct or indirect interest in the proceeds of funds derived under the contract. This issue, however, involves the construction of a particular contract and includes, necessarily, factual questions which this office cannot resolve.  Reference must be made in this regard to the specific terms of any such agreement.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
NOTE: Opinion 88-269 referred to above is in the "system" in file folder AG/88.